Citation Nr: 1629012	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the right shoulder.

2.  Entitlement to service connection for arthritis of the left shoulder.

3.  Entitlement to service connection for arthritis of the back.

4.  Entitlement to service connection for arthritis of the bilateral hips.

5.  Entitlement to service connection for arthritis of the right arm/elbow.

6.  Entitlement to service connection for arthritis of the left arm/elbow.  

7.  Entitlement to service connection of the bilateral hands.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file is now with the RO in St. Petersburg, Florida.  

The Veteran testified at a video conference hearing before the Board in August 2015.

The Board remanded the Veteran's claims for additional development in December 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for arthritis of the right shoulder and right arm/elbow being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's arthritis of the left shoulder, back, bilateral hips, left arm/elbow, and bilateral hands is not causally or etiologically related to his active service.


CONCLUSION OF LAW

Criteria for service connection for arthritis of the left shoulder, back, bilateral hips, left arm/elbow, and bilateral hands have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran submitted claims for service connection for arthritis of the left shoulder, back, bilateral hips, left arm/elbow, and bilateral hands in September 2011.  The claims were denied in an April 2012 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).   Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has arthritis of the left shoulder, back, bilateral hips, left arm/elbow, and bilateral hands related to his active service.  

Specifically, the Veteran contends that he was exposed to very cold weather without proper cold weather protection during his service in Korea during the Korean War which resulted in his current arthritis.  

A review of the service treatment reports does not reflect any complaints, findings, or treatment for arthritis.  The Veteran was treated for acute back strain on one occasion.  Clinical evaluation of the upper extremities, lower extremities, and spine were normal at the Veteran's preinduction examination in March 1951 and at his February 1954 separation examination.  

VA outpatient treatment reports reflect that x-rays of the bilateral hands obtained in May 1992 were negative.  An intravenous urogram obtained in May 1993 revealed degenerative changes of the lumbar spine.  In December 1996, x-rays of the left shoulder revealed degenerative changes with prominent inferior spur formation at the acromioclavicular joint.  In July 2005, the Veteran reported back pain for one week.  The Veteran was assessed with a back spasm at that time.  

At a November 2011 VA examination, the Veteran was noted to have served in Korea during his service and had his protective gear stolen.  He reported aching fingers requiring the use of extra gloves during winter.  X-rays of the left hand revealed degenerative changes of the first metatarsophalangeal and distal interphalangeal joints, moderate triscaphe and mild radiocarpal joint degenerative change, and mild positive ulnar variance.  X-rays of the right hand revealed degenerative changes of the first metatarsophalangeal/interphalangeal joints, proximal interphalangeal joint, and distal interphalangeal joints and moderate to severe first carpometacarpal joint and severe triscaphe joint degenerative change.  

Following a review of the claims file and examination of the Veteran, the examiner opined that the Veteran's arthritis was less likely than not incurred in or caused by service.  The examiner's rationale was the Veteran had recently been seen by Dermatology for psoriasis and the physician referred the Veteran to rheumatology to rule out psoriatic arthritis, an autoimmune condition.  The examiner indicated that considering that fact, one must conclude that the Veteran's arthritis was less likely than not due to service.  

Associated with the claims file is an August 2012 statement from A. DiCenso, M.D., which indicates that the Veteran was taking Prednisone daily for polymyalgia rheumatica.  

In November 2012, an addendum opinion was obtained from the VA practitioner who conducted the November 2011 VA examination.  The clinician indicated that one cannot say with any degree of certainty whether the Veteran has a residual cold injury disability related to service in Korea due to the fact that he has an underlying autoimmune condition causing arthritis.   

At his August 2015 hearing before the Board, the Veteran testified that he began to notice trouble with arthritis pain since the 1990s.  He indicated that the pain started gradually and worsened over the years.  He reported that when he served in Korea he worked in all types of weather and was not provided with snowshoes, proper jackets, or appropriate winter gear.  

In February 2016, the Veteran was afforded a VA examination of his hands, elbows/arms, shoulders, hips, and back.  Following an examination of the Veteran, review of the claims file, and review of the Veteran's relevant medical history, the examiner opined that it was less likely than not that the Veteran's arthritis of the lumbar spine, bilateral hips, left shoulder, left elbow/arm, and bilateral hands had its onset during the Veteran's service or was otherwise causally related to his service, to include cold weather exposure.  With regard to the lumbar spine, the examiner noted that the Veteran was treated for acute back strain during service but the condition was acute and transitory.  Additionally, the Veteran had a normal spine at his discharge and no diagnosis of any back condition.  There were no medical records in the years immediately after service to establish a chronicity of arthritis of the lumbar spine.  The first diagnosed evidence of degenerative arthritis of the lumbar spine was in 1993, thirty-nine years after the Veteran's active service.  With regard to the bilateral hips, neither the service treatment reports nor the VA medical records reflect any bilateral hip disability.  X-rays of the left and right hip did not demonstrate arthritis in 2011.  With regard to the left shoulder, there was no diagnosis of any left shoulder disability in service and no medical records in the years immediately after service to establish a chronicity of left shoulder arthritis.  The Veteran was diagnosed with left shoulder degenerative changes in December 1996, forty-two years after he left service, after a fall from a ladder.  

With regard to the left elbow/arm, the Veteran's service treatment reports show no diagnosis of any left arm condition in service and no medical records in the years immediately following service to establish a chronicity of the claimed left elbow arthritis.  X-rays of the left elbow did not show any evidence of arthritis in July 2012.  With regard to the bilateral hands, the Veteran's service treatment reports do not reflect a diagnosis of any hand condition in service and there are no medical records in the years immediately after service to establish a chronicity of arthritis of the hands.  VA medical records show that the Veteran was not diagnosed with arthritis of the hands until 2011, which is fifty-seven years after active service.  The examiner noted that peer reviewed literature indicates that osteoarthritis and degenerative changes (degenerative joint disease) are not findings of cold weather exposure residuals.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for arthritis of the left shoulder, back, bilateral hips, left arm/elbow, and bilateral hands.  

With regard to the bilateral hips and left arm/elbow, in all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  The record does not show a diagnosis of arthritis of the bilateral hips or left arm/elbow at any time during service or since that time.  In the absence of a diagnosis of arthritis of the bilateral hips and left arm/elbow related to the Veteran's active duty, the Board finds that service connection is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With regard to the left shoulder, back, and bilateral hands, the Veteran was not diagnosed with any of these disabilities until several decades after service.  As such there is no evidence of arthritis within one year of the Veteran's separation from service to afford him the presumption of service connection.  38 C.F.R. §§ 3.307, 3.309(a)

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the earliest post-service medical evidence of arthritis of the lumbar spine was in 1993, thirty-nine years after the Veteran's active service; the first post-service medical evidence of arthritis of the left shoulder degenerative was in December 1996, forty-two years after he left service; and the first evidence of arthritis of the bilateral hands was in 2011, fifty-seven years after the Veteran left service.  This long period without problems weighs against the claims.  

Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  

Moreover, there is no competent medical evidence to show that the Veteran has arthritis of the left shoulder, back, or bilateral hands that is related to his service.  The Board finds that the February 2016 VA examination and medical opinions provide highly probative evidence against these claims.  The examining physician concluded that the Veteran's arthritis of the left shoulder, back, and bilateral hands were not related to his service.  The examining physician provided a conclusion with sufficient rationale.  The 2011 VA examiner also found that it was unlikely that the Veteran's bilateral hand arthritis was related to his cold exposure during service.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for arthritis of the left shoulder, back, and bilateral hands and the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, several examinations in this case have been undertaken.  Regarding records, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records exist and all pertinent records have been obtained. 

ORDER

Entitlement to service connection for arthritis of the left shoulder is denied.

Entitlement to service connection for arthritis of the back is denied.

Entitlement to service connection for arthritis of the bilateral hips is denied.

Entitlement to service connection for arthritis of the left arm/elbow is denied.  

Entitlement to service connection of the bilateral hands is denied.  


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary with regard to the claims for service connection for arthritis of the right shoulder and right arm/elbow.    

The Veteran was afforded a VA examination with regard to the claims for arthritis of the right shoulder and right arm/elbow in February 2016.  At that time, the Veteran underwent x-rays of the right shoulder and right elbow.  In the examination report, the examiner noted that the results of the x-rays were pending and that an addendum opinion would be written once the results were available.  

However, a review of the claims file reveals that neither the results of the x-rays nor an addendum opinion was associated with the claims file.  Consequently, a remand is necessary in order to obtain this information and associate it with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the results of the x-rays of the Veteran's right shoulder and right elbow performed at the February 2016 VA examination.  Then, submit the Veteran's claims file to the examiner who conducted the February 2016 VA examination or a clinician with similar expertise.  The examiner should provide an opinion as to whether the Veteran's claimed arthritis of the right shoulder and right arm/elbow had its onset during the Veteran's active service or is otherwise causally related to his service, to include cold weather exposure.  The examiner should include a rationale for the opinion.  If the x-rays are not available or the clinician determines that another examination is necessary, the Veteran should be so scheduled.  

2.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


